Citation Nr: 1610835	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-18 169	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a left ankle sprain.     


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  
 
In January 2016, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.  Received at the January 2016 hearing, accompanied by a waiver of initial RO consideration of such (as well as any additional evidence submitted "in the next few days" as stated by the Veteran) was private medical and treatise evidence.  

At his hearing, the Veteran testified as to his belief that service connection should be granted for right knee and back disabilities, and the record reflects the filing of a formal claim for service connection for these, and other, disabilities, contemporaneously with the January 2016 hearing.  The RO is directed to conduct any development indicated in connection with these claims.

The claim for service connection for a bilateral shoulder disability addressed in the REMAND portion of the decision requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There is credible and competent lay testimony as well as medical evidence linking a current left knee disability to service.  

CONCLUSION OF LAW

The criteria for service connection for arthritis and a patellofemoral strain of the left knee are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In view of the favorable outcome of the claim for service connection adjudicated herein, compliance with the VCAA with respect to this claim need not be addressed.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, (such as arthritis), listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Summarizing the pertinent evidence with the above criteria in mind, while the service treatment reports (STRs) doe not reflect treatment for a left knee disability, the Veteran presented credible testimony to the undersigned that although his knee bothered him "most" or "a lot" of the time during service, he did not seek treatment due to the lack of field medics and his desire to not be looked at as someone trying to shirk his duty.  See January 28, 2016, Hearing Transcript, page 37.  The Veteran also testified as to continuing left knee problems from service to the present time.  

There is medical evidence supporting the Veteran's claim in the form of an opinion following a May 2011 VA examination that it was "more likely" that arthritis and a patellofemoral strain of the left knee were the result of the rigors of military service.  Supporting the Veteran's claim of entitlement to service connection on a secondary basis is a December 2015 statement from a private podiatrist linking "left extremity pain" to gait impairment caused by the service connected left ankle disability.  

While the opinion as to whether a left knee disability was the result of the service connected left ankle disability following the May 2011 VA examination was negative, there is no contrary opinion of record with respect to the matter of direct service connection other than the May 2011 positive opinion.  Thus, the Board finds the May 2011 VA opinion to be definitive as to the matter of whether the Veteran has a left knee disability that is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, and in light of the competent and credible testimony as to continuity of left knee problems from service to the present time, service connection for arthritis and a patellofemoral strain of the left knee is warranted.

ORDER

Service connection for arthritis and a patellofemoral strain of the left knee is granted.  

REMAND

Additional development is required with respect to the claim for service connection for a bilateral shoulder disability to ensure that due process is followed with respect to this matter and that there is a complete record upon which to decide this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the hearing before the undersigned, the Veteran testified as to suffering from shoulder pain during service in conjunction with his duties as a missile crew member (the Veteran's DD Form 214 confirms such a military occupational specialty), to include stretching wire and loading missiles.  He testified as to continuing shoulder problems from service to the present time.  

The STRs do not reflect treatment for a shoulder disability but, as with respect to the left knee, the Veteran testified that he did not seek treatment during service for his shoulder pain due to not wanting to be looked at as someone trying to shirk his duty.  Service comrades submitted statements in November 2014 attesting to witnessing the Veteran sustaining injuries, including in the shoulders, as a result of his in-service duties stretching wires and loading missiles.  

The post service evidence reflects treatment for shoulder pain since at least 1992 and continuing treatment for bilateral shoulder pain thereafter to the present time.  
See e.g., November 6, 2015, VA treatment report reflecting shoulder pain.  A September 2009 VA outpatient treatment record reflects the Veteran reporting a "many year" history of shoulder pain.  The post-service diagnoses in the shoulder have included impingement syndrome. 

Given the credible and competent testimony as to continuing shoulder pain from service to the present time; the corroborating statements submitted by service comrades; and the medical evidence of post-service shoulder disability since at least 1992, Board finds that a VA examination and opinion addressing the claim for service connection for a bilateral shoulder disability is necessary to ensure that the duty to assist has been fulfilled with respect to this claim.  McLendon v. Nicholson, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, prior to arranging for the examination and opinion, and to ensure that the record before the clinician is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection  for a bilateral shoulder disability.  In this regard, the RO-consistent with testimony from the Veteran and a formal application filed contemporaneously with his hearing reporting treatment from Kaiser Permanente and the Sutter Health Palo Alto Medical Foundation-issued the Veteran a letter in February 2016 referencing these providers and requesting that the Veteran complete attached release forms authorizing the RO to obtain treatment records on his behalf.  This letter also advised the Veteran that he could obtain these records himself and submit them.  All indicated development based on any response to this letter from the Veteran should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 
 
2.  Request that the Veteran identify any outstanding pertinent non-VA treatment records not identified in the February 2016 letter referenced above.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the requested development with respect to obtaining additional records, arrange for a VA  examination to address the claim for service connection for a bilateral shoulder disability.  The entire record, to include a copy of this remand, is to be made available to and reviewed by the examiner, and the examiner is requested to opine as follows: 

Is it as likely as not that any shoulder disability is related to military service?  In offering the opinion, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on the lack of sufficient disability demonstrated in the STRS. 

In offering the opinion, the examiner must document consideration of the full record.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated, the claim for service connection for a bilateral shoulder disability should be readjudicated based on the entirety of the evidence.  If this claim is denied, the Veteran and his representative should be issued a supplemental statement of the case that reflects consideration of the evidence of record, to include that from the VA examination requested above.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


